Citation Nr: 0216526	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  91-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who had active naval service from May 1954 to December 1957, 
and air service from January 1958 to June 1976.  The veteran 
died in February 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the St. Petersburg Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case has a long and complicated procedural history. The 
initial claim seems to have been based, at least in part, on 
the veteran's alleged exposure in service to Agent Orange or 
other toxic chemicals, particularly including carbon 
tetrachloride.  Later, the claim was expanded to include 
claimed exposure to ionizing radiation in service.  The case 
was previously remanded by the Board in May 1991, January 
1995, November 1996, April 1998, and December 1999.


FINDINGS OF FACT

1.  At the time of the veteran's death in February 1990, 
service connection was in effect for high blood pressure and 
actinic keratosis with scar and lesions to the forehead (each 
rated 10 percent disabling), as well as the following 
noncompensable disabilities:  left knee bursitis, lumbosacral 
strain, bilateral hearing loss, hemorrhoids, postoperative 
left groin lymphadenitis, traumatic left wrist ganglion, and 
occipital neuritis to the left scalp with tension headaches.

2.  The evidence shows that the veteran died as a result of 
cholangiocarcinoma; the persuasive medical evidence 
demonstrates the veteran's cause of death was not of service 
origin, nor was it secondary to any service-connected 
disability.  


CONCLUSION OF LAW

A chronic disease or disability incurred in or aggravated by 
active military service did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.317 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A careful review of the record indicates that VA has 
conducted appropriate evidentiary development in this case.  
In fact, the RO addressed the requisite VCAA notice and 
development matters in correspondence dated in March and 
September 2001 and in the September 2002 supplemental 
statement of the case.  As the appellant has been apprised of 
what she must show to prevail in her claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In claims for disability compensation, VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes medical 
evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that VCAA 
does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of this case.  Thus, there has 
been no prejudice to the appellant and her procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2001).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 C.F.R. 
§§ 3.307, 3.309.  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307 (2001).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

Service connection may be presumed for certain disorders 
associated with ionizing radiation exposure in service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309.  

For a veteran exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), and broncho-alveolar carcinoma.  
38 C.F.R. § 3.309(d)(2).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
onsite participation as a member of the garrison or 
maintenance forces on Eniwetok during the periods June 21, 
1951, through July 1, 1952, August 7, 1956, through August 7, 
1957, or November 1, 1958, through April 30, 1959.  38 C.F.R. 
§ 3.309(d)(3)(iv)(C). 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309 and it 
is contended the disease is a result of exposure to ionizing 
radiation in service an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(1).

In claims based upon participation in atmospheric nuclear 
testing dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i).  If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  Neither the veteran nor the 
veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  
38 C.F.R. § 3.311(a)(4).

In all other claims involving radiation exposure a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovaries, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
parathyroid adenoma, and tumors of the brain and central 
nervous system.  38 C.F.R. § 3.311(b)(2)(i). 

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b) VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, Leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
paragraph 38 C.F.R. § 3.311(b)(5), then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  If any of the foregoing 3 requirements has 
not been met it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1). 

When a claim is forwarded for review pursuant to 
§ 3.311(b)(1) the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c).  If 
the Under Secretary for Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii)(3).

Factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Under Secretary for Benefits is not explicitly 
required to refer to the factors listed in section 3.311(e), 
but should, rather, consult those factors as a point of 
reference.  Hilkert v. West, 12 Vet. App. 145, 149-50 (1999).  
However, the Court has held that the rationale for a 
conclusion that there was no reasonable possibility that a 
veteran's claimed disorder was caused by his in-service 
radiation exposure required more than a cursory explanation.  
Stone v. Gober, 14 Vet. App. 116 (2000).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The Federal Circuit has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
It has also been recognized that the Board's authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The veteran's service medical records are negative for any 
clinical finding, diagnosis or record of treatment related to 
cholangiocarcinoma.  Records dated in February 1972 noted 
actinic keratosis to the left forehead.  A February 1975 
dermatology report noted basal cell carcinoma of the left 
forehead and in February 1976 a basal cell carcinoma growth 
was reported to have been removed.  The veteran's February 
1976 retirement examination revealed a normal clinical 
evaluation of the abdomen and viscera.  A report of medical 
history noted the veteran had been treated for a "sun-spot" 
to the skin of his forehead in 1976 and for a left groin 
lymphadenopathy without complications or sequelae.  

Personnel records show the veteran served in Okinawa and 
Thailand as a mechanical accessory technician, an 
environmental systems technician, and as an aircraft 
environmental systems repairman.  A DD Form 1141, Record of 
Exposure to Ionizing Radiation, shows the veteran had a DT-60 
reading in September 1962 at Kadena Air Force Base but that 
no dose estimate and report of the type of radiation exposure 
were provided.

VA medical records dated in April 1977 show the veteran 
underwent excision of a recurrent basal cell carcinoma to the 
left forehead.  Correspondence dated in May 1984 noted the 
veteran was receiving treatment for several areas of sun-
induced precancerous actinic keratosis.

VA hospital records dated from September to October 1989 
included a diagnosis of cholangiocarcinoma with metastatic 
disease.  It was noted that the veteran had presented with an 
8 week history of abdominal discomfort and subsequent nausea 
and anorexia.  A pathology report noted moderately 
differentiated adenocarcinoma compatible with 
cholangiocarcinoma based upon fine needle aspirate of the 
liver.  Reports show a computed tomography (CT) scan revealed 
a hepatobiliary mass.

In correspondence received in November 1989, the veteran 
requested service connection for cancer due to exposure to 
carbon tetrachloride in Okinawa in 1961 and 1962.  In 
December 1989, he claimed his disability was due to chemical 
exposure, not radiation exposure.  He stated a VA hospital 
physician, Dr. Butler, had said that his cancer could be due 
to carbon tetrachloride exposure.  He reported he had been 
exposed to this chemical in 1961 and 1962 while cleaning 
oxygen equipment.  He also noted he had been treated for skin 
cancer during service.

In a March 1990 application for VA benefits the appellant 
requested service connection for the cause of the veteran's 
death.  A death certificate shows the veteran died in 
February 1990 due to cholangiocarcinoma.  No underlying or 
consequential causes of death were provided.  No autopsy was 
performed.

VA records show that at the time of the veteran's death in 
February 1990, service connection was in effect for high 
blood pressure and actinic keratosis with scar and lesions to 
the forehead (both rated 10 percent disabling), as well as 
the following noncompensable disabilities:  left knee 
bursitis, lumbosacral strain, bilateral hearing loss, 
hemorrhoids, postoperative left groin lymphadenitis, 
traumatic left wrist ganglion, and occipital neuritis to the 
left scalp with tension headaches.  

In her notice of disagreement the appellant stated the 
veteran died of liver cancer and that he had cancer during 
active service.  She also noted he had been exposed to Agent 
Orange while serving in Thailand.  In October 1990, she 
claimed the veteran had been treated for skin cancer during 
and after service and that he had been exposed to Agent 
Orange while cleaning and repairing equipment from 1961 to 
1972.  In her substantive appeal she asserted the veteran's 
high dosage of exposure to carbon tetrachloride and Agent 
Orange had not been properly considered.  

At a hearing in January 1991 the appellant testified that 
during service the veteran was treated for melanoma and that 
a doctor had stated the disorder would kill him.  She stated 
that a VA hospital physician, named Butler, told her, in 
essence, that the veteran's melanoma could have seeded cancer 
in any part of his body through his veins.  She reiterated 
her claim that the veteran's exposure to carbon tetrachloride 
caused skin cancer which was later manifested in his liver 
and resulted in his death.

In a statement received by the RO in February 1991 the 
appellant asserted that the September 1989 VA pathology 
report revealed "inflammator cells" to the gall bladder and 
other internal organs.  She stated the report demonstrated 
the veteran's cancer involved more than his liver and was 
proof that the disorder had developed as a result of melanoma 
through his blood stream.  She also submitted a copy of a 
newspaper article which noted legislation had been signed to 
compensate veterans for non-Hodgkin's Lymphoma and soft-
tissue sarcoma presumed to have been caused by Agent Orange 
exposure.  

In correspondence to the President dated in February 1991 and 
in subsequent correspondence to members of Congress the 
appellant reiterated her claim that the veteran's cause of 
death had been due to melanoma incurred during active 
service.  In a statement received in May 1995 the appellant 
asserted that research indicated Agent Orange contained 
dioxin which could trigger cancer in humans after long 
dormant periods.  In subsequent correspondence she reiterated 
her claim that the veteran's melanoma had spread through his 
blood stream and resulted in his death.

A December 1995 VA medical opinion noted the possibility of 
exposure to some form of chemicals as a result of the 
veteran's work as an aircraft environmental systems 
technician during active service.  It was also noted that 
records showed the veteran had been treated for actinic 
keratosis and basal cell carcinoma but that there was no 
evidence of a diagnosis of melanoma.  The examiner noted 
medical records revealed a diagnosis of cholangiocarcinoma 
but that a review of the medical literature revealed no 
association of carbon tetrachloride as an etiological agent 
for this disorder.  It was noted, however, that earlier 
studies, especially in the 1970's, had reported some increase 
in the incidence of cholangiocarcinoma in workers exposed to 
solvents, such as rubber industry and aircraft mechanic 
workers.  The examiner stated, however, that the etiological 
agent or carcinogen was not identified and that the 
association had not been confirmed.  In summary, the examiner 
stated there was no relationship between the veteran's 
cholangiocarcinoma and carbon tetrachloride exposure and, as 
an autopsy had not been performed, it would be extremely 
difficult to determine the etiology of his carcinoma as other 
etiological agents were not excluded.  

Undated correspondence, presumably from the veteran to his 
accredited service representative, received by the RO in 
April 1996 noted Dr. Butler, a VA physician, had stated that 
working with or around carbon tetrachloride could have caused 
his cancer.  

In correspondence dated in July 1997 the Defense Special 
Weapons Agency stated records showed the veteran did not 
participate in atmospheric nuclear testing and a search of 
available dosimetry data revealed no record of radiation 
exposure.  It was noted that unit morning reports showed that 
from July 4, to September 8, 1962, the veteran was assigned 
temporary duty at a classified location in Southeast Asia but 
that otherwise all entries were administrative in nature with 
no evidence of temporary duty to the Pacific Proving Grounds 
or the Nevada Test Site.  

In correspondence dated in October 1998 the Air Force Medical 
Operations Agency stated a search of the USAF Master 
Radiation Exposure Registry and all other available 
information of occupational radiation exposure monitoring 
revealed no external or internal exposure data for the 
veteran.  It was noted, however, that some early monitoring 
and exposure records may have not been forwarded from the 
individual unit or base level or may have been maintained in 
an individual's military health record.

In a June 2000 VA medical opinion the Chief Public Health and 
Environmental Hazards Officer the "DT 60 Readings" column 
of the veteran's DD Form 1141 appeared to indicate that he 
had been exposed to a dose of ionizing radiation during 
active service of 1 rep, 1 rad, or r.  It was noted that 
based upon previous experience the meaning of a "DT 60 
Reading" may be uncertain and that it was not possible for 
the officer to provide an independent dose estimate.  It was 
also noted that the Committee on Interagency Radiation 
Research and Policy Coordination Science Panel Report Number 
6, 1988, did not provide screening doses for cholangio-
carcinoma but, using risk data for cancer of the gallbladder 
and bile duct, it was estimated that there was a one percent 
probability that the veteran's cholangio-carcinoma could be 
attributed to exposure to a dose of radiation on 1 rad.  The 
opinion stated that it was unlikely that the veteran's 
cholangiocarcinoma could be attributed to exposure to 
ionizing radiation in service.

An April 2001 VA medical opinion noted the veteran died as a 
result of cholangiocarcinoma in February 1990 and that during 
active service he developed high blood pressure.  It was 
noted that he received medication for that disorder but that 
the examiner was unaware of any relationship between the 
veteran's cancer and the disease of high blood pressure or 
medication for the treatment of that disorder.

Analysis

In this case, the Board finds that persuasive medical 
evidence of record demonstrates that the veteran's cause of 
death was not incurred in or aggravated by active service and 
that a disability related to service did not substantially or 
materially contribute to the cause of his death.  There is no 
probative evidence that the veteran's cholangiocarcinoma was 
manifest during active service or within the one-year 
presumptive period, immediately following such service, or 
that the disorder developed as a result of ionizing radiation 
or Agent Orange exposure.  

The Board notes cholangiocarcinoma is not a disease for which 
service connection may be presumed as a result of herbicide 
(Agent Orange) exposure.  See 38 C.F.R. § 3.309.  While it is 
a "radiogenic disease" for which service connection may be 
presumed, the evidence in this case does not show the veteran 
participated in a radiation-risk activity.  Therefore, the 
Board finds service connection for the cause of the veteran's 
death on a presumptive basis is not warranted.

The evidence in this case includes a December 1995 VA medical 
opinion that noted available records revealed no evidence of 
melanoma and that there was no relationship between the 
veteran's cholangiocarcinoma and carbon tetrachloride 
exposure.  In a June 2000 VA medical opinion the Chief Public 
Health and Environmental Hazards Officer stated that it was 
unlikely that the veteran's cholangiocarcinoma could be 
attributed to exposure to ionizing radiation in service. An 
April 2001 VA medical opinion noted, in essence, that the 
veteran died as a result of cholangiocarcinoma and that there 
was no relationship between his cancer and his service-
connected high blood pressure disorder.  The Board finds 
these opinions are persuasive.

While the appellant asserts the veteran's VA physicians 
stated his cancer and, ultimately, the cause of his death 
were due to in-service chemical exposure, the Board finds 
this report is not competent evidence for the purpose of 
establishing service connection.  The Court has held that the 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
"medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

While the appellant sincerely believes the veteran's cause of 
death was due to active service, she is not competent (as she 
is a lay person) to offer any opinion on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Thus, service connection is not 
warranted as the preponderance of the evidence is against her 
claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

